                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

    UNITED STATES OF AMERICA                              )
                                                          )               No. 2:20-CR-065
              v.                                          )               JUDGE GREER
                                                          )
    EMORY Q. JACKSON                                      )


                                     NOTICE OF APPEARANCE

  To the clerk of this Court and all parties of record:

         Please enter my appearance as co-counsel in this case for the United States.      I certify

  that I am admitted to practice in this court.

         Respectfully submitted, this the 16th day of August 2021.


                                                          FRANCIS M. HAMILTON III
                                                          Acting United States Attorney

                                                  By:         s/ Andrew C. Parker
                                                          ANDREW C. PARKER
                                                          Assistant U.S. Attorney
                                                          FL Bar No.: 100949
                                                          220 W. Depot Street, Suite 423
                                                          Greeneville, Tennessee 37743
                                                          andrew.parker@usdoj.gov
                                                          (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 115 Filed 08/16/21 Page 1 of 1 PageID #: 365
